Citation Nr: 1730845	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to the Veteran's service-connected degenerative joint disease (DJD) of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot, and to include as due to an undiagnosed illness arising from service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992, to include service in Operation Desert Shield/Desert Storm, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from a Department of Veterans (VA) Regional Office (RO).  

In May 2004, the Veteran filed service connection claims for irritable bowel syndrome, gastroesophageal reflux disease, and various types of joint and muscle pain, including the above-captioned claim for a left ankle disability.   VA regulations provide that service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness, which may include, among other things, muscle pain, joint pain, and gastrointestinal signs and symptoms.  38 C.F.R. § 3.317 (2016).  Although the Veteran has not specifically raised a claim for an undiagnosed illness, the record shows numerous complaints of joint and muscle pain following the Veteran's Persian Gulf service, which have been attributed to many different diagnoses over the years, including arthritis, gout, cellulitis, tendonitis, ankylosing spondylitis, psoriatic arthritis, an inflammatory condition, and atypical pain.  Moreover, one VA examiner attributed the Veteran's chronic ankle pain to heel spurs; however, another examiner was unable to render a diagnosis, noting that the heel spurs observed on x-ray should not cause significant pain.  Accordingly, the Board has characterized the claim to include one as due to an undiagnosed Persian Gulf War illness in order to reflect a broad interpretation of the Veteran's claim.  

This matter was previously before the Board in November 2009 and January 2011, at which time it was remanded for additional development.  In an August 2012 decision, the Board denied the claim, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that the Veteran's statements were less probative than other evidence of record, and apparently less credible.   In a June 2013 Order the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  In January 2014, September 2014, September 2015, and April 2016 the claim was remanded for additional development.  In February 2017 the Board requested a Veterans Health Administration (VHA) opinion to answer medical questions pertaining to the issue on appeal.  The opinion was provided and the claim has now been returned to the Board for appellate review.


FINDING OF FACT

The probative, competent evidence does not show that the Veteran's current left ankle disability is related to service or is caused or aggravated by his right foot/right ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative have questioned the adequacy of the medical opinions obtained by VA.  The Board has reviewed the medical opinions and finds that they are adequate for adjudication of this appeal at this time.  The opinions have been offered by VA medical practitioners qualified to render medical opinions.  The opinions have been offered after a review of the pertinent history including the Veteran's lay statements and medical records, and in some cases after examination of the Veteran.  Clear rationales have been provided for the conclusions reached by the examiners and the examiners have discussed the medical history and the significance of such in rendering opinions.  Overall, the questions that need to be addressed to resolve this appeal have been adequately addressed by VA examiners.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has a current left ankle disability as a result of his military service or secondary to his service-connected right foot and ankle disability or an undiagnosed illness.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.
  
Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).

The medical evidence demonstrates that the Veteran has a current left ankle disability.  Thus, the remaining question is whether the left ankle disability is related to the Veteran's military service or service-connected right ankle and right foot disabilities or an undiagnosed illness.

At a November 2005 Decision Review Officer (DRO) hearing the Veteran testified that he injured his right foot in service.  When asked whether he had problems with both ankles in service the Veteran answered "Yes.  No, after service."  He indicated that he received an ankle diagnosis after service, but that he had pain in service.   The Veteran specifically testified that he did not injure his back or ankles in service, only his foot.

Service treatment records show no complaints related to the left ankle.  In January 1990 the Veteran complained of right ankle pain after he twisted the ankle during a road march.  An April 1990 medical report shows a diagnosis for a right foot stress fracture with swelling.  A June 1991 report of medical history shows that the Veteran complained of foot trouble; he denied arthritis, rheumatism, or bursitis and denied bone, joint or other deformity.  Service connection has been granted for a right ankle disability and residuals of right foot stress fracture.  

In a November 2000 Persian Gulf Registry Code Sheet the Veteran complained of diarrhea, reflux and joint pain.  The examiner diagnosed reflux (H pylori positive) and arthritis of the ankles and lumbar spine.  

Left ankle arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The Veteran received VA examinations of his left ankle in August 2004, February 2010, March 2014, November 2014, and June 2016 with supplemental opinions issued in July 2008, February 2011, July 2012, and October 2015.  

During the November 2014 VA examination the examiner reported that the Veteran had bilateral ankle and heel pain.  She noted that the Veteran was diagnosed with psoriatic arthritis and had been treated with medication for about two years and his symptoms included bilateral and diffuse joint pain and swelling that improved with medication.  The examiner opined that the left ankle injury was less likely than not due to service because there was no indication of an in-service injury.  She opined that the left ankle DJD was less likely than not due to or aggravated by the service-connected right ankle/right foot disability because neither of these service-connected diagnosis cause an alteration of the Veteran's gait and therefore would not cause left ankle DJD.  She went on to report that the Veteran's left ankle DJD was more likely related to the Veteran's weight and wear and tear in the more than twenty years since service, and that the Veteran's psoriatic arthritis, which likely existed since the mid-1990s, likely contributed as well.

In the October 2015 supplemental opinion the same VA examiner opined that the left ankle disability was less likely than not incurred in or caused by service.  She reported that service treatment records contained complaints for the right foot and right ankle and other medical complaints which suggest that there were in fact no left ankle complaints.  The examiner reported that records from 2004 indicate bilateral ankle, and other joint swelling, which suggests an inflammatory condition at that time, likely the one the Veteran currently takes medication for.  She reported that x-rays in 2001 did not show ankle DJD which has developed since that time, likely due to progression of age and use.  The examiner noted that the Veteran's memory of events from 23 years ago, at the time of service, is often not as good as the evidence of record, such as the service treatment records.

In June 2016 the Veteran underwent a VA examination with the November 2014 examiner.  The Veteran reported he turned his ankle in about 1991 and has had left ankle pain for years.  He reported that the ankle hurts constantly but is worse when he stands or walks for about an hour which will lead to a flare-up.  The examiner opined that the left ankle disability was less likely than not incurred in or caused by service.  She opined that service treatment records do not show any in-service injury to or chronic problem with the left ankle and that left ankle DJD requires objective radiologic criteria and is therefore not an undiagnosed illness.  She further opined that the left ankle disability is less likely than not proximately due to or the result of the Veteran's service-connected condition.  She reported that the Veteran's service-connected right ankle DJD and residuals of a stress fracture do not cause any gross abnormalities of his gait and therefore do not place abnormal stress on the left ankle.  She opined that, as such, the right ankle disability has not resulted in the left ankle DJD which is more likely than not related to the Veteran being overweight and the years of wear and tear since the military.
  
In February 2017 a VHA opinion was requested to address the Veteran's rheumatic conditions.  In the VHA opinion the examiner carefully reviewed the medical evidence and opined that it was less likely than not that the Veteran's left ankle osteoarthritis and DJD or gout, ankylosing spondylitis, gouty arthropathy, inflammatory polyarthropy, ankle synovitis, migratory polyarthritis, psoriasis and psoriatic arthropathy affecting the left ankle is related to his military service.  The examiner reported that he could not find any evidence that could correlate with the onset of the current left ankle disability due to service.  He reported that taking into account the Veteran's left ankle complaints after separation, the current rheumatologic conditions diagnosed by the private rheumatologist usually have initial clinical manifestations that were not present on examination in service; thus, he concluded it is not possible to provide a connection between post-service left ankle condition and the Veteran's present ankle condition.  The examiner opined that the Veteran's left ankle disability onset years after separation from service and is not related to his military service.

The VHA examiner further opined that the left ankle osteoarthritis and DJD or gout, ankylosing spondylitis, gouty arthropathy, inflammatory polyarthropy, ankle synovitis, migratory polyarthritis, psoriasis and psoriatic arthropathy affecting the left ankle is less likely than not caused by the Veteran's service-connected right foot/right ankle disability.  He rationalizes that there is no evidence of aggravation concerning the left and right ankle disabilities.  He reports that all documented physical exams regarding the Veteran's gait pattern are negative for biomechanical modification or weight shift that could explain a clinical left ankle joint aggravation secondary to the contralateral right ankle joint.  He goes on to report that the present left ankle disability includes multiple diagnoses that belong to "seronegative spondyloarthropathies medical entities" as reported by the private rheumatologist, and that type of condition is systemic in nature which means it affects multiple joints with a complex autoimmune etiology.  The examiner reports that the service-connected right ankle disability has an unrelated traumatic etiology to the present left ankle disability and is not the cause of the left ankle disability.

The Board finds that service connection cannot be awarded on any basis.  

Overall, VA examiners have indicated that the Veteran has a diagnosed left ankle disability and that this disability is not related to service or caused or aggravated by service.  There is no medical evidence in significant conflict with the opinions of the VA examiners, and the opinions are afforded high probative value as they are supported by rationale, include discussion of the history of the disability and the significance of such and discussion of medical principles, and were made by medical professionals.  

In opining that the current left ankle disability is unrelated to service the examiners found significant that there was no documented treatment for the left ankle during service.  In addition, the VHA examiner noted that the left ankle disabilities usually have initial clinical manifestations that were not present on examination in service.  Thus, the examiners relied upon the absence of treatment as well as normal examination findings during service in offering the negative opinions.  The basis for the negative opinions is supported by the evidence of record.  The Board recognizes the Veteran's more recent reports of ankle pain during service and will address those below.  However, the Board must note that in this case the examiners' opinions are based in part on an absence of treatment for the left ankle during service, a fact which the examiners found significant.  An alternative cause of the Veteran's left ankle disability has also been offered by the examiners - the Veteran's weight gain and wear and tear after service.  The examiners have also determined that the left ankle disability is not caused or aggravated by the service-connected right ankle and right foot disabilities as the later have not resulted in alteration of gait.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing left ankle pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a left ankle disability or as to the etiology of a left ankle disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left ankle disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

The Board further finds the Veteran's reports of left ankle pain beginning during service to be lacking credibility.  The Veteran specifically testified at the November 2005 DRO hearing that he did not injure his ankle in service.  Service treatment records are absent reports of left ankle treatment and as the October 2015 examiner pointed out, documentation of left ankle treatment would be expected considering the Veteran sought treatment for his right foot and right ankle.  Moreover, there is at least one instance of conflicting reports regarding the onset date of left ankle pain.  During the November 2000 VA Persian Gulf War examination the Veteran indicated that his joint pain started in 1995, after his military service.  In summary, regarding credibility, there is a lack of contemporaneous treatment to verify the presence of symptomatology, a medical professional opinion that treatment would likely have been sought in this case given the Veteran's medical history of treatment for similar complaints at the time, and a statement from the Veteran that conflicts with a finding that left ankle pain began during service.  

Even if the Veteran's lay statements were found credible, the Board finds the VA examiner and VHA examiner medical opinions more probative than the Veteran's lay statements as the VA examiner opinion was offered by a medical professional after examination and both opinions considered the history of the disability including the Veteran's left ankle complaints after separation, and the opinions are supported by clear rationale.  In contrast, the Veteran's statements would only establish that he had pain during service, and not that any disability started during service.  Again, the examiners found significant that the Veteran did not seek treatment during service, that he gained weight after service, wear and tear after service, and that clinical manifestations of left ankle disability were not present on examination during service.  None of these points are significantly refuted by the presence of pain during service.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current left ankle disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  



ORDER

Service connection for a left ankle disability, to include as secondary to the Veteran's service-connected DJD of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot, and to include as due to an undiagnosed illness arising from service in the Southwest Asia theater of operations during the Persian Gulf War is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


